Order, Family Court, Bronx County (Tandra L. Dawson, J.), entered on or about September 10, 2003, which granted respondent’s motion to dismiss the petition seeking to vacate an acknowledgment of paternity, unanimously affirmed, without costs.
The petition was brought more than 60 days after the acknowledgment was signed, and petitioner has failed to make a prima facie showing of fraud, duress or material mistake of fact (see Family Ct Act § 516-a [b]). Concur—Buckley, P.J., Nardelli, Andrias, Sullivan and Gonzalez, JJ.